Citation Nr: 0217902	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-10 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating for service-connected 
generalized anxiety
disorder, currently evaluated as 30 percent disabling.

2. Entitlement to an increased rating for service-connected 
hypertension, currently
evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the above claims.


FINDINGS OF FACT

1. The veteran's service-connected generalized anxiety 
disorder is primarily
manifested by mood disturbances such as depression and 
anxiety, difficulty sleeping, some social isolation, 
hypervigilence, and panic attacks, resulting in moderate 
social and occupational impairment.  The assigned global 
assessment of functioning score is currently 55.  

2. The veteran's hypertension is manifested by diastolic 
pressure readings
predominantly less than 110 and systolic pressure readings 
predominantly less than 200.


CONCLUSIONS OF LAW

1. The schedular criteria for an increased rating of 50 
percent, and not higher, for
generalized anxiety disorder have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9400 
(2002).

2. The schedular criteria for a rating in excess of 10 
percent for hypertension have
not been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.104, Diagnostic Code 7101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000

The Veterans Claim Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  The Board finds 
that the requirements under the new laws and regulations 
have been met.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
The rating decision on appeal, as well as the statement of 
the case (SOC), adequately informed the veteran of the 
types of evidence needed to substantiate his claims.  
After the veteran filed his claims, a November 2001 letter 
to him explained the VCAA and asked him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any 
records.  He was also asked to provide specific 
information and evidence needed in his case.  For example, 
he was asked to submit information as to where he had 
received treatment for his service-connected conditions.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
In response to the RO's development letter, the veteran 
submitted private medical records from Integris Health and 
Dr. M.E.M.  He then explicitly stated that he had no 
further evidence to submit and he wanted the RO to proceed 
with his claims.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  The Board notes that from 
statements the veteran made during his VA examinations, it 
appears that he has not, in fact, received any treatment 
other than the private treatment records he submitted.  
Therefore, there is no indication in the record that 
relevant records exist that have not been obtained.  

Moreover, the RO afforded the veteran appropriate medical 
examinations through QTC Management, Inc. (QTC) in January 
2002.  There is no objective evidence indicating that 
there has been a material change in the severity of either 
of these conditions since he was last examined.  There are 
no records suggesting an increase in disability has 
occurred as compared to the last VA examination findings.  
The Board concludes there is sufficient evidence to rate 
the service-connected conditions fairly.  Based on the 
foregoing, the Board concludes that the duties to notify 
and assist have been satisfied, and the Board will proceed 
with appellate review.  

Increased Rating for Generalized Anxiety Disorder

By a rating decision dated in January 1996, the RO granted 
service-connection for a nervous disorder and assigned a 
30 percent rating effective from November 1995.  In August 
2001, the veteran requested an increase in disability 
rating.  A March 2002 RO rating decision continued the 30 
percent rating.  The RO recharacterized the veteran's 
disability as a generalized anxiety disorder in accordance 
with the current diagnosis noted on the January 2002 QTC 
examination report.  The veteran's service-connected 
generalized anxiety disorder is presently assigned a 30 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9400.  The current 30 percent disability rating requires:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability 
to perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, or recent 
events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.  

According to the January 2002 QTC examination report, the 
veteran's complaints included anxiety, panic attacks, 
sleep deprivation, heart palpitations, body pains, 
irritability, concentration problems, occasional 
flashbacks and nightmares, hypervigilance, depression, 
occasional anger, but absent suicidal thoughts.  He 
indicated that he had missed a lot of work and maintained 
that he would soon need to retire due to his condition.  
He also related that he did not socialize with people and 
that he worried that he might hurt someone.  The veteran 
reported that he had never been admitted to a psychiatric 
hospital and that he currently was not seeing a 
psychiatrist.  The examiner noted the veteran's current 
medications.   

The objective findings reported on the January 2002 QTC 
examination report show that the veteran appeared at the 
examination causally dressed and he sat appropriately.  
The veteran maintained good eye contact throughout the 
interview.  His psychomotor activity was within normal 
limits, and his speech was spontaneous.  His mood was 
anxious, and his affect was anxious and appropriate.  He 
expressed no suicidal or homicidal tendencies.  He 
exhibited no thought disorder; his abstract thinking was 
good.  He displayed no auditory/visual hallucinations or 
paranoid delusions.  He was oriented to day, date, month, 
year, and place.  His remote and recent memory were good.  
His concentration by serial sevens was poor, but he could 
spell "world" backward.  His insight was fair and his 
judgment was good. 

For the most part, the subjective complaints and objective 
findings noted during the examination are productive of 
symptomatology associated with the currently assigned 30 
percent rating.  However, the medical records from 
Integris Health show that the veteran must undergo a 
rigorous daily routine of ingestion of various medications 
to control his anxiety and panic attacks.  For example, an 
August 2001 record entry shows that the veteran must take 
a dose of Ativan every eight hours as occasion requires 
and a dose of Lopressor twice daily.  His daily 
medications also include Zoloft and Lorazepam.  A July 
2001 letter from the veteran's treating physician, Dr. 
M.E.M., also noted the various medications prescribed to 
the veteran for his generalized anxiety disorder.  Dr. 
M.E.M. further noted that the veteran suffered from 
insomnia and had difficulty with concentration in the 
performance of his job duties.  The veteran demonstrated 
concentration problems, an anxious mood, and an anxious 
and appropriate affect on objective examination in January 
2002.  

The Board has considered the requirement of 38 C.F.R. 
§ 4.3 to resolve any reasonable doubt regarding the level 
of the veteran's disability in his favor.  The Board 
acknowledges that not all of the criteria for a 50 percent 
evaluation have been shown by the medical evidence.  For 
example, the veteran does not have impaired speech or 
impaired memory or judgment.  Nevertheless, as provided in 
38 C.F.R. § 4.21, it is not expected that every single 
symptom be exhibited.  The veteran does experience 
significant disturbances of mood and motivation.  He does 
have difficulty maintaining social relationships, as 
evidenced by his statement that he does not socialize with 
others.  The Board finds that the medical evidence of 
record does more nearly approximate the next higher 
disability evaluation of 50 percent under Diagnostic Code 
9400.  38 C.F.R. § 4.130, Diagnostic Code 9400.

The veteran's Global Assessment of Functioning (GAF) score 
further supports the Board's conclusion that the veteran 
is entitled to a 50 percent rating pursuant to Diagnostic 
Code 9400.  The GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness'" from 0 
to 100, with 100 representing superior functioning in a 
wide range of activities and no psychiatric symptoms.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994) (DSM-IV)).  A GAF score of 51 to 60 
reflects moderate symptoms such as occasional panic 
attacks or moderate difficulty in social, occupational, or 
school functioning.  The January 2002 QTC examiner noted 
that the veteran's symptoms caused impairment in his 
occupational functioning and he assigned a GAF score of 
55.  The Board finds that the assigned GAF score is more 
consistent with a higher rating in this case.  

Thus, based on the symptomatology described above, the 
Board finds that the evidence shows that the veteran's 
generalized anxiety disorder more nearly approximates a 50 
percent evaluation under Diagnostic Code 9400.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  In granting a higher 
rating, the Board notes that the 50 percent rating is a 
full grant of the benefits being sought on appeal.  In his 
substantive appeal, the veteran stated that assignment of 
a 50 percent rating for his anxiety disorder would satisfy 
his appeal.  Therefore, the Board will not consider 
whether he is entitled to a higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit a 
claim or appeal to the issue of entitlement to a 
particular disability rating which is less than the 
maximum disability rating allowed by law).


Increased Rating for Hypertension

The veteran's service-connected hypertension is presently 
assigned a 10 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, which prescribes a 10 percent rating 
when diastolic pressure is predominantly 100 or more; or, 
systolic pressure is predominantly 160 or more; or, 
provides a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more 
who requires continuous medication for control.  A 20 
percent evaluation is prescribed when diastolic pressure 
is predominantly 110 or more; or, systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

At the January 2002 QTC examination, the veteran reported 
that he took medication daily for his hypertension, which 
Dr. M.E.M.'s July 2001 letter and private medical records 
from Integris Health confirmed.  The examiner diagnosed 
essential arterial hypertension.  Blood pressure readings 
recorded were 159/92, 154/90, and 150/90.  Integris Health 
records show blood pressure readings recorded in 2000 and 
2001 that ranged from 128-160 systolic over a range of 72-
102 diastolic:  130/80 (July 2001); 134/86 (June 2001); 
160/102 (May 2001); 128/72 (October 2000); 150/80 (May 
2000); 148/86 (January 2000).  

The foregoing findings do not show diastolic pressure 
readings that are predominantly 110 or more, or systolic 
pressure readings that are predominantly 200 or more.   In 
fact, no blood pressure readings of 200/110 or higher were 
ever recorded.  At best, the veteran has a history in May 
2001, of a diastolic pressure reading over 100, and 
systolic pressure reading of 160.  Therefore, the criteria 
for a higher rating have not been met.

The Board notes that the veteran argues he takes more 
medication now to control his hypertension than he did 30 
years ago, so he deserves a higher rating now than the 10 
percent assigned in 1974.  The medical records certainly 
support the veteran's allegation that he needs to take 
medication to control his hypertension.  However, the 
Board is bound by VA regulations, which establish that a 
10 percent rating is warranted for hypertension where the 
veteran requires continuous medication for control of his 
hypertension.  Without objective findings showing elevated 
blood pressure readings despite medication, a higher 
rating cannot be assigned.  The preponderance of the 
evidence is against the veteran's claim; therefore, the 
"benefit of the doubt" rule is not applicable.  38 
U.S.C.A. § 5107(b).


















	(CONTINUED ON NEXT PAGE)


ORDER

A 50 percent rating for generalized anxiety disorder, and 
not higher, is granted, subject to controlling regulations 
governing the payment of monetary benefits.

An evaluation in excess of 10 percent for hypertension is 
denied.



		
	Michelle L. Kane
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

